Williams, Judge,
delivered the opinion of the court:
The plaintiff seeks in this suit to recover the sum of $25,094.58, alleged to have been illegally collected from plaintiff as a part of the purchase price of certain Indian timber sold to plaintiff by the defendant. The controversy arises out of an increase in the price of yellow and sugar pine made by the Commissioner of Indian Affairs for the period beginning April 1, 1928, and ending March 31, 1931.
The facts disclosed are in all essential respects similar to the facts in the case of the Forest Lumber Company, No.. L-391, this day decided {ante, p. 188) • The questions of law presented are precisely the same. Our decision in the Forest Lumber Company case therefore controls the decision in this case and an extended opinion would be but a reiteration of what has already been said in that case, and is not deemed necessary.
Therefore, on the authority of the Forest Lumber Company ease, the plaintiff is entitled to recover and is hereby awarded judgment in the sum of $25,094.56. It is so ordered.
Whaley, Judge; Littleton, Judge; Geeen, Judge; and Booti-i, Chief Justice, concur.